COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-488-CV
 
IN RE RONALD MICHAEL HILL                                                   RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that it has no jurisdiction
over the relief requested.  Tex. Code
Crim. Proc. Ann. art. 11.07, ' 5
(Vernon Supp. 2008)[2];
Tex. Gov=t Code
Ann. ' 22.221
(Vernon 2004).  Accordingly, relator=s
petition for writ of mandamus is dismissed.
PER CURIAM
 
 
PANEL: 
LIVINGSTON and MCCOY, JJ.
 
DELIVERED: 
January 28, 2009




    [1]See
Tex. R. App. P. 47.4.


    [2]See
In re McAfee, 53 S.W.3d 715, 718 (Tex. App.CHouston [1st Dist.] 2001,
orig. proceeding) (providing that applicant may seek 11.07 mandamus relief only
from Court of Criminal Appeals).